Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 6-7, 12-14 are withdrawn. Claims 1-2,4-5,8-10,15-26 and 28 are addressed below. Claims 3, 11 and 27 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: anti-rotation device in claim 17. This limitation uses generic placeholder, device, coupled with functional language, anti-rotation, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Paragraph 60 discloses the anti-rotation device includes protrusions engaging securing grooves.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites “…that said intersection points or contact points are disposed below flow openings of the first insert part that are delimited by neighboring ones of the webs”. This claim language is unclear which web component (first insert part 8, or second insert part 9) is referred to in the “neighboring ones of the webs”. As best understood, the examiner addresses this limitation as “neighboring ones of the mutually crossing webs of the first insert part” until further clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 15-20, 22-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US 2006/0011748) in view of Ligneul (US 5309946).
Regarding claim 1, Ferrari teaches a jet regulator (1; see figs. 1-2) comprising a jet regulator housing (2) having a housing circumferential wall (wall of housing 2) that defines a housing interior space (interior space of housing 2; see fig. 2), at least one flow rectifier (8, 9, 10) which has at least one mesh or net structure (portion 8 is a net structure) formed of mutually crossing or contacting webs (see fig. 3: horizontal webs 8a, 8b, 8c) which is oriented transversely to a throughflow direction (flow direction is vertical and web is horizontal) provided in the housing interior space of said jet regulator housing (interior of housing 2), at least one aeration opening (2a; see fig. 1) which penetrates the housing circumferential wall (wall of housing 2), and at least one outlet opening (one or multiple outlet openings that are radially outside web 8a; see annotated figure 1 below, these openings are hereafter referred to as “A” for ease of identification) that extends in a circumferential direction along the at least one aeration opening (2a; outlet openings A, as previously cited, extend in a circumferential direction along/parallel to the extension direction of aerations openings 2a; see figs. 1-2 for this detail), at least one outlet opening (A) defined in the at least one mesh or net structure (8) of the flow rectifier (outlet openings radially outside of web 8a are formed in the net structure 8 itself; see fig. 3);
wherein the mesh or net structure (8) has at least two groups of mutually crossing webs (group of circular webs 8a, 8b, 8c and a group of unnumbered radial extending webs are mutually crossing).

	However, Ligneul teaches a jet regulator (flow rectifier used in a circular section duct; abstract) that utilize a flow rectifier (10; see figs. 1-2) in the same field of endeavor having mutually crossing webs 16, 14a, 14b and 20, wherein a free external end (outer ends 14a of webs 14a-14b is external of circular structure 16; see fig. 1) of the webs (16, 14a, 14b and 20) that are oriented radially in an outward direction (14a extends radially outward) terminate within at least one outlet openings between 16 and 10, which is in front of the outer ring 10 (outer end of 14a is disposed inside the outlet openings formed between 10 and 16). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferrari to incorporate the teachings of Ligneul to provide a free external end of the webs that are oriented radially in a direction toward an aeration opening terminate respectively in front of the at least one aeration opening, within the at least one outlet opening. Doing so would provide a more uniform flow, in terms of axial velocity distribution, via small size marginal vortices by means of the free end of the webs, as taught by Ligneul in column 2, lines 32-35, 38-40 and column 4, lines 28-35.





    PNG
    media_image1.png
    806
    623
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (from Figure 3 of Ferrari)

Regarding claim 2, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 1, wherein the at least one outlet opening (A) is configured as a hole that breaches the mesh or net structure (opening A is a hole in the net structure 8).

Regarding claim 4, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 1, wherein the mesh or net structure (net of part 8) has a group of radially oriented webs (unnumbered radially extending webs; see fig. 3) which at intersection points (intersection between radial webs and each of 8a, 8b, 8c) or contact points cross or contact a group of concentrically encircling webs (8a, 8b, 8c; see fig. 3).

Regarding claim 5, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 1, wherein the flow rectifier (8, 9, 10) has at least one insert part (all parts of 8, 9 and 10) that is insertable into the housing interior space (all parts of 8, 9 and 10 are insertable into interior space of housing 2; see fig. 2).

Regarding claim 8, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 1, wherein the at least one insert part (all parts of 8, 9 and 10) has an encircling external holding ring (a ring that is radially outside ring 8a; see fig. 3).

Regarding claim 15, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 8, wherein the at least one mesh or net structure (in 8) is held in regions between neighboring aeration openings (2a; see figs. 1-2) on an internal 

Regarding claim 16, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 5, wherein at least a first of the at least one insert part (one of 9 and 10) is insertable into the housing interior space (interior of housing 2) so as to be rotationally secured in the circumferential direction (secured via notches 9a, 10a, ribs 2b).

Regarding claim 17, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 16, wherein an anti-rotation device (9a and 2b) is provided at least between the first of the at least one insert part (one of parts in 9 and 10) and a housing internal circumference (internal circumference of housing 2).

Regarding claim 18, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 1, further comprising a jet splitter (4) which in the throughflow direction is disposed upstream of the flow rectifier (8, 9, 10), and the at least one aeration opening (2a) on the housing circumferential wall is disposed in an annular zone (annular zone of housing 1 where 2a are disposed) that is provided between the flow rectifier (8, 9, 10) and the jet splitter (4; see figs. 1-3).

Regarding claim 19, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 1, wherein the flow rectifier (8, 9, 10) has a first insert part 

Regarding claim 20, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 19, wherein the mutually crossing or contacting webs (webs inside part 8; see figs. 2-3) that are on the first insert part (8) that are oriented in a direction toward the aeration opening (2a), are arranged in an extension direction (radial direction) of webs (multiple radially extending webs of 9) on the second insert part (9) with the webs on the second insert part being connected and extending inwardly (multiple webs of part 9 are inwardly extending from outer ring of 9 toward the center of 9, shown in fig. 3) from an internal circumference on a holding ring (outer ring of 9) of the second insert part (9).

Regarding claim 22, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 19, wherein the second insert part (9) has a net structure (net structure of 9) that is formed by mutually crossing or contacting webs (webs inside part 9), and intersection points (intersection of net 9) that are formed by the webs of the second insert part (9) are disposed so as to be offset to the net structure of the first insert part (8) in such a manner that said intersection points (intersection of net 9) are disposed below flow openings of the first insert part (8) that are delimited by neighboring ones of the webs (flow openings of part 8 are delimited by webs of part 8; see annotated figure above).

Regarding claim 23, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 1, wherein the at least one outlet opening (A) is disposed on an internal side of a holding ring (ring outside of ring 8a) that encompasses the mesh or net structure (8) of an insert part (8) on an external circumference (external circumference of the net structure at the center region of 8).

Regarding claim 24, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 19, the first insert part (8) of the flow rectifier that is disposed on an inflow side (inflow side being the upstream portion relative to part 11) of the regulator, at least by way of an inflow side external peripheral region of a holding ring (ring outside 8a) of said insert part (8), bears on an internal circumference of the jet regulator housing (2; see annotated figure below).


    PNG
    media_image2.png
    302
    832
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2 (From Ferrari)


Ferrari does not explicitly teaches net structure 11 and jet regulator housing 2 are integrally made via molding.
However, molding components is a known process. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferrari to provide the net structure integral with the housing via molding. Doing so would reduce the production time for the part. 
It is noted that this limitation in claim 26 is a limitation reciting a product by process. See MPEP 2113.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari and Ligneul, further in view of Shames (US 3684191 A).
Regarding claim 9, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 8, but Ferrari shows the net structure (of 8) is integral with the holding ring (ring at an outside of 8a), Ferrari fails to teach the mesh or net structure (net structure of 8) engages on an internal circumference of the holding ring (ring at the outside of 8a) of at least a first of the at least one insert part (8).
	However, Shames teaches a regulator (fig. 4), in the same field of endeavor, having a net structure 22 engaging an outer ring 16 for support. 


Regarding claim 10, Ferrari as modified in view of Ligneul and Shames teaches the jet regulator as claimed in claim 9, wherein Ferrari teaches only the encircling external holding ring (ring outside of 8a) of the at least one insert part (8) is disposed between the at least one outlet opening (A) and the at least one aeration opening (2a).

Claims 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari and Ligneul, further in view of Lacher (US 2008/0169361).
Regarding claim 25, Ferrari as modified in view of Ligneul teaches the jet regulator as claimed in claim 24, but fails to teach an inflow side end periphery of the holding ring is angled in a radially inward manner on an inflow side of the first insert part (8), and at least in regions covers the outlet openings (A) disposed there-behind in the flow direction.
However, Lacher teaches a jet regulator 1 (figs. 5 and 8), in the same field of endeavor, having a ring 9 at an inflow side of insert part 6, ring 9 is angled radially inward at the inflow side of insert part 6 and covers regions of outlet openings outside grid bars 5 (see fig. 8; see paragraph 15 and 32). 


Regarding claim 28, Ferrari as modified in view of Ligneul and Lacher teaches the jet regulator as claimed in claim 25, wherein Ferrari’s device as modified in view of Lacher also teaches the inflow side end periphery (periphery at upper part of ring 9 in Lacher) of the holding ring (inward extending flange of 9; see ) includes upper and lower faces (upper and lower faces of the flange of 9; see par. 32) that extend transverse (horizontal extension of the flange 9; see annotation on figure 8 of Lacher included below) to a flow direction (along vertical center axis of plate 6).


    PNG
    media_image3.png
    457
    1243
    media_image3.png
    Greyscale

Examiner's Annotated Figure 3 (From Lacher)

Response to Arguments
Applicant's arguments and affidavits filed 12/29/2020 have been fully considered but they are found not persuasive.
a) With regard to claim 1, applicant argues that the examiner has not explained how adding only fins 14a taught by Ligneul to the rectifier taught by Ferrari would be possible since Ligneul discloses a combination of fins 14a and fins 12 (first and last paragraphs of the Remark page 12). 
In response to applicant's argument, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Ligneul suggests adding fins/free web ends would be beneficial for flow rectifier to improve flow, as emphasized in applicant’s remarks (first paragraph of the Remark, page 11). More importantly, Ligneul discloses a combination of fins, some of which include the claimed “free web ends” as shown by fins 14a. It is within reasons for one of ordinary skill in the art to look to different features of flow rectifier (such as the free web ends feature suggested by Ligneul) to improve or optimize flow in devices with flow rectifier taught in Ferrari. 


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The housing (2) and flow rectifier components (8, 9) taught by Ferrari were already cited to have an aeration opening. Ligneul was relied upon to show the suggestion of utilizing fins/free web ends to further improve/optimize flow, as emphasized by applicant’s Remarks (first paragraph of page 11).
Regarding the argument toward non-obviousness due to the present case does not have alternating fins being in the same plane taught by Ligneul, this is found not persuasive because claim 1 does not define how the arrangement of the fins cannot be on the same plane. 

c) Regarding claim 20, applicant argues that the webs on part 9 of Ferrari are not radial but rectilinear (Page 13 of the Remarks).
The examiner respectfully disagrees because figure 3 of Ferrari shows that insert part 9 has at least 4 radially extending web lines, i.e. 4 lines that extend from the center toward the circumference of part 9. 
In light of these remarks, all prior art rejections shall be maintained.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts fail to teach claimed combination that further includes the web stumps with stump ends of said web stumps reaching up to the free external end of webs (13) on the first insert part (8) as recited in claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 3PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752